DETAILED ACTION
Applicant: GRUDININ, Anatoly; CLOWES, John; DUPRIEZ, Pascal; and YARROW, Michael
Assignee: NKT Photonics A/S
Attorney: Travis Boone (Reg. No.: 52,635) & Peter Rainville (Reg. No.: 41,263)
Filing: Continuation of Application No. 16/733,739 filed 03 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim 2-19 are currently pending, and claim 1 was cancelled by a preliminary amendment.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/03/2021 & 09/10/2021 were considered by the examiner. 

Priority
The instant application is a Continuation Application for 16/733,739 (abandoned), which is a Continuation Application for 14/922,514 (US Pat. 10,527,907), which is a Continuation Application for 14/337,169 (US Pat. 9,188,835), which is a Continuation Application for 13/522,594 (US Pat. 8,785,884) filed 17 July 2012 with foreign priority to Great Britain Application Number GB1001021.0 filed 22 January 2010.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,527,907 in view of Mizushima et al. (US Pat. 8,068,274). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application further requires tunable frequency conversion with a tunable pump optical source, tunable nonlinear optical element, and selecting a plurality of frequency conversion modes which is known in the prior art.  In view of the ability to achieve wavelength conversion between modes and high conversion efficiency using a tunable light source and a tunable optical element for selecting a plurality of frequency conversion modes as disclosed in Mizushima et al. at Figures 9 & 18A & Columns 29-33, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Mizushima et al. with the patented claims to achieve higher conversion efficiency utilizing a tunable frequency conversion arrangement for imaging samples.  Claims 3-19 inherit this rejection and have similar limitations to the prior patented claims.
US Pat. 10,527,907 – Claims 1-4
Instant App. 17/191,401 – Claims 2-19
1. A coherent anti-Stokes Raman scattering source apparatus configured for imaging a sample, comprising:
a pump optical source arranged to generate a first optical signal having a pump wavelength; and
a nonlinear element arranged to receive the first optical signal, the nonlinear element being arranged to cause the first optical signal to undergo a four-wave mixing process on transmission through the nonlinear element, the four-wave mixing process comprising generating a second optical signal having an idler wavelength and a third optical signal having a signal wavelength; and
wherein the coherent anti-Stokes Raman scattering apparatus is configured such that an optical signal pair comprising at least two of the first, second and third optical signals is outputted from the nonlinear element and said outputted optical signal pair comprises an input for imaging the sample.
2. The coherent anti-Stokes Raman scattering source apparatus according to claim 1, wherein the nonlinear element comprises a microstructured optical fiber.

2. (New) A tunable frequency conversion arrangement for producing optical signals having different output wavelengths, comprising: 
a tunable pump optical source arranged to generate a first optical signal at a pump wavelength, the tunable pump optical source being tunable in that the pump wavelength can be varied; 
a microstructured fibre arranged to receive the first optical signal, the microstructured fibre being arranged to cause the first optical signal to undergo four wave mixing on transmission through the microstructured fibre such that a second optical signal at a signal wavelength and a third optical signal at an idler wavelength are generated; and 
a tunable nonlinear optical element arranged to receive at least two of the first, second and third optical signals, wherein the tunable nonlinear optical element can be tuned to select a frequency conversion mode of a plurality of frequency conversion modes, wherein, in the frequency conversion modes of the plurality of frequency conversion modes, one or more of the received optical signals is caused to undergo a nonlinear process on transmission through the tunable nonlinear optical element such that a frequency-converted optical signal is generated; 
whereby through selection of the pump wavelength via tuning of the tunable pump optical source, and selection of the frequency conversion mode by tuning of the tunable nonlinear optical element, optical signals at different wavelengths can be produced at the output of the frequency conversion arrangement.


Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 9,188,835 in view of Mizushima et al. (US Pat. 8,068,274). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application further requires a tunable pump optical source which is known in the prior art.  In view of the ability to achieve wavelength conversion between modes and high conversion efficiency using a tunable light source and a tunable optical element for selecting a plurality of frequency conversion modes as disclosed in Mizushima et al. at Figures 9 & 18A & Columns 29-33, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Mizushima et al. with the patented claims to achieve higher conversion efficiency utilizing a tunable frequency conversion arrangement for imaging samples.  Claims 3-19 inherit this rejection and have similar limitations to the prior patented claims.
US Pat. 9,188,835 – Claims 15-20
Instant App. 17/191,401 – Claims 2-19

15. (Claim 1. An optical source comprising:
• an optical output arranged to output an output optical signal;
• a pump optical source arranged to generate an optical signal at a pump wavelength;
• an optical splitter arranged to receive the optical signal and to split the optical signal into a pump signal and a seed pump signal;
• a seed signal forming apparatus arranged to receive the seed pump signal at the pump wavelength and to transform the seed pump signal into a seed signal at a seed wavelength; and
• a first microstructured optical fibre arranged to receive the pump signal and the seed signal, the first microstructured optical fibre being arranged to cause the pump signal to undergo four-wave mixing seeded by the seed signal on transmission through the first microstructured optical fibre such that a first optical signal at a signal wavelength and second optical signal at an idler wavelength are generated, one of the signal wavelength and the idler wavelength being the seed wavelength and one of the first and second optical signals being provided to the optical output to form the output optical signal.
13. An optical source as claimed in claim 1, wherein at least two of the first optical signal, the second optical signal and the pump optical signal are provided to the optical output to form a plurality of output optical signals at different wavelengths.)
15. A tunable frequency conversion arrangement comprising:
an optical source as claimed in claim 13; and
a tunable nonlinear optical element arranged to receive at least two of the output optical signals of the optical source, wherein the nonlinear optical element can be tuned to select one of a plurality of frequency conversion modes, wherein in each said frequency conversion mode one or more of said received signals are caused to undergo a nonlinear process on transmission through the nonlinear element such that a frequency-converted optical signal is generated.
2. (New) A tunable frequency conversion arrangement for producing optical signals having different output wavelengths, comprising: 
a tunable pump optical source arranged to generate a first optical signal at a pump wavelength, the tunable pump optical source being tunable in that the pump wavelength can be varied; 
a microstructured fibre arranged to receive the first optical signal, the microstructured fibre being arranged to cause the first optical signal to undergo four wave mixing on transmission through the microstructured fibre such that a second optical signal at a signal wavelength and a third optical signal at an idler wavelength are generated; and 
a tunable nonlinear optical element arranged to receive at least two of the first, second and third optical signals, wherein the tunable nonlinear optical element can be tuned to select a frequency conversion mode of a plurality of frequency conversion modes, wherein, in the frequency conversion modes of the plurality of frequency conversion modes, one or more of the received optical signals is caused to undergo a nonlinear process on transmission through the tunable nonlinear optical element such that a frequency-converted optical signal is generated; 
whereby through selection of the pump wavelength via tuning of the tunable pump optical source, and selection of the frequency conversion mode by tuning of the tunable nonlinear optical element, optical signals at different wavelengths can be produced at the output of the frequency conversion arrangement.

16. (Claim 1. An optical source comprising:
• an optical output arranged to output an output optical signal;
• a pump optical source arranged to generate an optical signal at a pump wavelength;
• an optical splitter arranged to receive the optical signal and to split the optical signal into a pump signal and a seed pump signal;
• a seed signal forming apparatus arranged to receive the seed pump signal at the pump wavelength and to transform the seed pump signal into a seed signal at a seed wavelength; and
• a first microstructured optical fibre arranged to receive the pump signal and the seed signal, the first microstructured optical fibre being arranged to cause the pump signal to undergo four-wave mixing seeded by the seed signal on transmission through the first microstructured optical fibre such that a first optical signal at a signal wavelength and second optical signal at an idler wavelength are generated, one of the signal wavelength and the idler wavelength being the seed wavelength and one of the first and second optical signals being provided to the optical output to form the output optical signal.
14. An optical source as claimed in claim 13, wherein three of said optical signals are provided to the optical output to form three output optical signals at different wavelengths.)
16. A tunable frequency conversion arrangement comprising:
an optical source as claimed in claim 14; and
a tunable nonlinear optical element arranged to receive at least two of the output optical signals of the optical source, wherein the nonlinear optical element can be tuned to select one of a plurality of frequency conversion modes, wherein in each said frequency conversion mode one or more of said received signals are caused to undergo a nonlinear process on transmission through the nonlinear element such that a frequency-converted optical signal is generated.
2. (New) A tunable frequency conversion arrangement for producing optical signals having different output wavelengths, comprising: 
a tunable pump optical source arranged to generate a first optical signal at a pump wavelength, the tunable pump optical source being tunable in that the pump wavelength can be varied; 
a microstructured fibre arranged to receive the first optical signal, the microstructured fibre being arranged to cause the first optical signal to undergo four wave mixing on transmission through the microstructured fibre such that a second optical signal at a signal wavelength and a third optical signal at an idler wavelength are generated; and 
a tunable nonlinear optical element arranged to receive at least two of the first, second and third optical signals, wherein the tunable nonlinear optical element can be tuned to select a frequency conversion mode of a plurality of frequency conversion modes, wherein, in the frequency conversion modes of the plurality of frequency conversion modes, one or more of the received optical signals is caused to undergo a nonlinear process on transmission through the tunable nonlinear optical element such that a frequency-converted optical signal is generated; 
whereby through selection of the pump wavelength via tuning of the tunable pump optical source, and selection of the frequency conversion mode by tuning of the tunable nonlinear optical element, optical signals at different wavelengths can be produced at the output of the frequency conversion arrangement.




Allowable Subject Matter
Claims 2-19 would be allowable if amended to overcome the double patenting rejection(s) or if terminal disclaimers were filed to avoid the double patenting rejections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the closest prior art references or claims are:
Parent App./US Pat. 8,785,884 – which claims a stimulated emission depletion optical source including an excitation signal, a depletion signal, an optical supercontinuum signal, and a second optical source for generating a four-wave mixing process.  However, the ‘884 patented claims fail to claim a tunable frequency conversion arrangement, it fails to claim a tunable pump optical source, it fails to claim a microstructured fibre arranged to produce four-wave mixing, and it fails to claim a tunable nonlinear optical element tuned to select a frequency conversion mode of a plurality of frequency conversion modes.
Mizushima et al. (US Pat. 8,068,274) – which discloses a tunable frequency conversion arrangement (Mizushima et al.: Figs. 9 & 18A) including a tunable pump optical source (Fig. 9 source 11; Fig. 18A sources 1a,1b), a tunable nonlinear optical element (Fig. 9 converter 54; Fig. 18A converter 10; C.19:L.43-C.20:L.51 wavelength converter 54, MgO:LiNbO3; C.29:L.31-67 nonlinear material MgO:LiNbO3 for converter 10), and selection of a plurality of frequency conversion modes (C.29:L.31-C.32:L.59).  However, Mizushima et al. fails to disclose a microstructured fibre arranged to receive a varied pump wavelength signal, it fails to disclose the microstructured fibre arranged to cause four wave mixing such that a second optical signal at a signal wavelength and a third optical signal at an idler wavelength are generated, and it fails to disclose the tunable nonlinear optical element arranged to receive at least two of the first, second and third optical signals to select a frequency conversion mode of a plurality of frequency modes.

    PNG
    media_image1.png
    342
    650
    media_image1.png
    Greyscale

Courvoisier et al., Using a continuum of light in STED confocal microscopy, 14 April 2006, Proc. of SPIE, Vol. 6191, Pgs. 619108-1 – 619108-10 (cited in IDS dated 03/03/2021) - which discloses using a supercontinuum source as a tunable source in STED microscopy using a microstructured optical fiber.  However, Courvoisier et al. fails to disclose a tunable pump optical source, it fails to disclose the microstructured fibre arranged to cause four wave mixing such that a second optical signal at a signal wavelength and a third optical signal at an idler wavelength are generated, it fails to disclose the tunable nonlinear optical element arranged to receive at least two of the first, second and third optical signals to select a frequency conversion mode of a plurality of frequency modes.

    PNG
    media_image2.png
    289
    692
    media_image2.png
    Greyscale


Fujitsu LTD (JP 2004-109598 A) – which discloses a tunable frequency conversion arrangement including a tunable laser and a nonlinear quantum dot medium for creating a broad band signal using four wave mixing (Fujitsu LTD: Fig. 6; Abstract).  However, Fujitsu LTD fails to disclose a tunable pump optical source, it fails to disclose a microstructured fibre arranged to cause four wave mixing such that a second optical signal at a signal wavelength and a third optical signal at an idler wavelength are generated, it fails to disclose the tunable nonlinear optical element arranged to receive at least two of the first, second and third optical signals to select a frequency conversion mode of a plurality of frequency modes.

    PNG
    media_image3.png
    272
    292
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a tunable frequency conversion arrangement producing different output wavelengths including a tunable pump optical source (MOPA 2201) arranged to generate a first pump optical signal, a microstructured fibre (2202) arranged to cause the first optical signal to undergo four wave mixing (FWM) such that a second signal optical signal and a third idler optical signal are generated, and a tunable nonlinear optical element (2203) arranged to receive at least two of the first, second and third optical signals, wherein the tunable nonlinear optical element can be tuned to select a frequency conversion mode of a plurality of frequency conversion modes wherein one or more of the received optical signal is caused to undergo a nonlinear process on transmission through the tunable nonlinear optical element such that a frequency-converted optical signal is generated and optical signals at different wavelengths can be produced, in combination with the other claimed elements.  Claims 3-19 would be allowable based on dependency.

    PNG
    media_image4.png
    390
    436
    media_image4.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884